Case 2:19-cv-10806-DSF-MAA Document 97 Filed 08/23/21 Page 1 of 18 Page ID #:2118




    1 BROWNE GEORGE ROSS
      O’BRIEN ANNAGUEY & ELLIS LLP
    2 Keith J. Wesley (State Bar No. 229276)
       kwesley@bgrfirm.com
    3 Matthew L. Venezia (State Bar No. 313812)
       mvenezia@bgrfirm.com
    4 George B. A. Laiolo (State Bar No. 329850)
       glaiolo@bgrfirm.com
    5 2121 Avenue of the Stars, Suite 2800
      Los Angeles, California 90067
    6 Telephone: (310) 274-7100
      Facsimile: (310) 275-5697
    7
      Attorneys for Plaintiff
    8 ATARI INTERACTIVE, INC.
    9                                  UNITED STATES DISTRICT COURT
   10                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
   11 ATARI INTERACTIVE, INC.,                            Case No. 2:19-CV-10806-DSF-MAA
   12                     Plaintiff,                      Hon. Dale S. Fischer
   13               vs.                                   PLAINTIFF ATARI
                                                          INTERACTIVE, INC.’S
   14 RAGEON, INC.; MICHAEL                               APPLICATION FOR ENTRY OF
      KRILIVSKY                                           DEFAULT AND REINSTATEMENT
   15                                                     OF DEFAULT JUDGMENT;
               Defendants.                                SUPPORTING MEMORANDUM
   16                                                     OF POINTS AND AUTHORITIES
   17                                                     [Filed concurrently with Declaration of
                                                          George B. A. Laiolo; Notice of Lodging;
   18                                                     and [Proposed] Order in Support
                                                          Thereof]
   19
                                                          Date: September 20, 2021
   20                                                     Time: 1:30 p.m.
                                                          Crtrm.: 7D
   21
   22
   23
   24
   25
   26
   27
   28
        1866244.2
                                                        -1-              Case No. 2:19-CV-10806-DSF-MAA
                    PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
                                      REINSTATEMENT OF DEFAULT JUDGMENT;
Case 2:19-cv-10806-DSF-MAA Document 97 Filed 08/23/21 Page 2 of 18 Page ID #:2119




    1 TO THE HONORABLE DALE S. FISCHER, ALL PARTIES HEREIN:
    2               In accordance with Rule 55 of the Federal Rules of Civil Procedure, Plaintiff
    3 Atari Interactive, Inc. (“Atari”) hereby requests that the Court enter the defaults of
    4 Defendants RageOn, Inc. (“RageOn”) and Michael Krilivsky (“Krilivsky”) for their
    5 failure to plead or otherwise defend this action and disobedience of the Court’s
    6 orders, the Federal Rules of Civil Procedure, and the Central District’s Local Rules.
    7 Plaintiff further requests the Court reinstate the default judgment previously entered
    8 against RageOn.
    9               These requests are based on the Declaration of George B. A. Laiolo and
   10 attached Memorandum of Points and Authorities. Specifically, Plaintiff’s request as
   11 to RageOn is based on RageOn’s failure to appear by counsel by June 28, 2021, in
   12 violation of the Court’s May 28, 2021 order (Dkt. No. 94), resulting in the striking
   13 of RageOn’s answer. RageOn is also in violation of Local Rules 83-2.2.2, 83-2.2.3,
   14 and 83-2.2.4, which bar corporate entities from representing themselves pro se.
   15 Plaintiff’s request as to Krilivsky individually is based on Krilivsky’s failure to
   16 attend his duly-noticed deposition. Further, Krilivsky’s failure to attend his
   17 deposition or appear since his counsel’s withdrawal violates Local Rules 83-2.2.1,
   18 83-2.2.3, 83-2.2.4, and 83-2.3.3.
   19               This motion is made following the conference of counsel pursuant to L.R. 7-3
   20 which took place on August 13, 2021 via telephone.
   21
   22 DATED: August 23, 2021                       BROWNE GEORGE ROSS
                                                   O’BRIEN ANNAGUEY & ELLIS LLP
   23
                                                      Keith J. Wesley
   24                                                 Matthew L. Venezia
                                                      George B. A. Laiolo
   25
   26                                              By:        /s/ George B. A. Laiolo
                                                        George B. A. Laiolo
   27
                                                   Attorneys for Plaintiff Atari Interactive, Inc.
   28
        1866244.2
                                                        -2-              Case No. 2:19-CV-10806-DSF-MAA
                    PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
                                      REINSTATEMENT OF DEFAULT JUDGMENT;
Case 2:19-cv-10806-DSF-MAA Document 97 Filed 08/23/21 Page 3 of 18 Page ID #:2120




    1                                                 TABLE OF CONTENTS
    2                                                                                                                              Page
    3 I.            INTRODUCTION ............................................................................................. 1
    4 II.           FACTS ............................................................................................................... 2
    5               A.       Defendants’ counsel withdraws and Defendants disobey the
                             Court’s Order. ......................................................................................... 2
    6
                    B.       Krilivsky fails to attend his deposition. .................................................. 4
    7
                    C.       Between being informed of his counsel’s withdrawal and missing
    8                        his deposition, Krilivsky was traveling between sunny paradises
                             and partying while RageOn collapsed. ................................................... 6
    9
                    D.       Like before, Krilivsky contacts a lawyer at the eleventh hour
   10                        after Atari has already been prejudiced. ................................................. 7
   11 III.          ARGUMENT .................................................................................................... 7
   12               A.       The Court Should Enter the Default of RageOn. .................................... 8
   13               B.       The Court Should Enter the Default of Krilivsky. .................................. 9
   14 IV.           CONCLUSION ............................................................................................... 12
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28   1866244.2
                                                         -i-             Case No. 2:19-CV-10806-DSF-MAA
                    PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
                                      REINSTATEMENT OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 97 Filed 08/23/21 Page 4 of 18 Page ID #:2121




    1                                           TABLE OF AUTHORITIES
    2                                                                                                                      Page
    3 FEDERAL CASES
    4 City of N.Y. v. Mickalis Pawn Shop, LLC,
    5    645 F.3d 114 (2d Cir. 2011) ................................................................................... 7

    6 Eagle Assocs. v. Bank of Montreal,
         926 F.2d 1305 (2d Cir. 1991) ................................................................................. 8
    7
    8 Ringgold Corp. v. Worrall,
         880 F.2d 1138 (9th Cir. 1989) ................................................................................ 8
    9
      RULES
   10
   11 C.D. Cal. L.R. 7-3 ........................................................................................................ 7
   12 C.D. Cal. L.R. 83-2.2.1 .............................................................................................. 10
   13 C.D. Cal. L.R. 83-2.2.2 ................................................................................................ 8
   14
      C.D. Cal. L.R. 83-2.2.3 .............................................................................................. 10
   15
      C.D. Cal. L.R. 83-2.2.4 .......................................................................................... 9, 10
   16
      C.D. Cal. L.R. 83-2.3.3 .............................................................................................. 10
   17
   18 Fed. R. Civ. P. 30(a) .................................................................................................. 10
   19 Fed. R. Civ. P. 30(b) .................................................................................................. 10
   20 Fed. R. Civ. P. 37(b)(2)(A)(vi) .................................................................................. 10
   21
      Fed. R. Civ. P. 37(d) .................................................................................................. 10
   22
      Fed. R. Civ. P. 37(d)(3) ............................................................................................... 8
   23
   24 Fed. R. Civ. P. 55(a) ................................................................................................ 7, 8
   25
   26
   27
   28     1866244.2
                                                          -ii-             Case No. 2:19-CV-10806-DSF-MAA
                      PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
                                        REINSTATEMENT OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 97 Filed 08/23/21 Page 5 of 18 Page ID #:2122




    1                MEMORANDUM OF POINTS AND AUTHORITIES
    2 I.      INTRODUCTION
    3         Last year, only after Atari obtained a default judgment and levied RageOn’s
    4 bank account, RageOn briefly retained counsel to attempt to set aside that default
    5 judgment, and return approximately $900k in levied funds to RageOn. RageOn was
    6 successful, the Court set aside the default judgment, and the levied funds were
    7 returned to RageOn. Unsurprisingly, shortly thereafter, RageOn apparently stiffed
    8 those same attorneys on the bill, and RageOn’s previous counsel withdrew, with
    9 RageOn and its CEO, Krilivsky, refusing to further participate in this case. RageOn
   10 has engaged in a ruse before this Court, with the entity essentially disappearing after
   11 Krilivsky was reunited with the levied funds.
   12         To be clear, RageOn and Krilivsky have flatly refused to participate in the
   13 suit Atari brought against them sufficient to enter default of both Defendants. After
   14 the Defendants’ only remaining attorneys of record moved to withdraw from
   15 representation, in its May 28, 2021 order conditionally granting the motion to
   16 withdraw (the “Order”), this Court provided a hard deadline of June 28, 2021 for
   17 RageOn to enter an appearance through new counsel. That deadline has come and
   18 gone, and RageOn remains an unrepresented entity in violation of the Court’s Order,
   19 this District’s Local Rules, and the Federal Rules of Civil Procedure.
   20         Krilivsky has also individually failed to defend this suit. Instead of appearing
   21 for his duly noticed deposition, he chose to travel to various extravagant
   22 destinations, publicizing to the world through Instagram his trips to Miami
   23 penthouses, Mexican mansions, Los Angeles studios, and the front row of a Major
   24 League Baseball stadium, all while RageOn liquidates its assets. As with RageOn,
   25 Krilivsky has not participated in this case in any way, and failed to appear at his
   26 duly-noticed deposition, prejudicing Atari’s ability to obtain discovery on its claims.
   27         This Court should prevent Krilivsky and RageOn from further evading justice
   28 by entering the default of both, and further reinstating the default judgment against
      1866244.2
                                                -1-                Case No. 2:19-CV-10806-DSF-MAA
              PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
                                REINSTATEMENT OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 97 Filed 08/23/21 Page 6 of 18 Page ID #:2123




    1 RageOn.
    2 II.           FACTS
    3               A.    Defendants’ counsel withdraws and Defendants disobey the
    4                     Court’s Order.
    5               On April 15, 2020, this Court entered a default judgment against RageOn for
    6 $1,125,600, and permanently enjoined RageOn from infringing any of Atari’s
    7 trademarks and copyrights. Dkt. No. 16. After Atari levied approximately $900k
    8 from RageOn’s bank account, RageOn retained counsel to seek to set aside the
    9 default judgment, and on August 25, 2020, the Court vacated the default judgment.
   10 Dkt. No. 71. In the order vacating the default judgment, the Court “caution[ed]
   11 Defendant and its counsel to ensure future filings are accurate and not misleading,
   12 particularly when declared under penalty of perjury.” Id. at 8, n. 9. The Court further
   13 noted that, at the time the order came down,
   14                     Plaintiff ha[d] not provided any evidence that Defendant
                          will dissipate and hide its assets, will be unable to satisfy a
   15                     judgment, or will otherwise improperly prevent Plaintiff
                          from recovering, should it ultimately win on the merits.
   16                     Moreover, there is no reason to believe that Defendant’s
                          current counsel, which has timely complied with all Court
   17                     deadlines, would ignore this proceeding after the money is
                          returned to Defendant.
   18
   19 Id. at 12.
   20               Following the vacation of the default judgment, in September of 2020, Atari
   21 filed an amended complaint naming Krilivsky, the CEO of RageOn, as an individual
   22 defendant. Dkt. No. 72. When Atari served RageOn with discovery requests,
   23 counsel for RageOn provided plainly deficient responses, explaining:
   24                     I understand that RageOn is going through its own issues
                          and I haven’t had much dialogue with them since their
   25                     platform was shut down by Shopify.
   26                     ...
   27                     As I understand it, RageOn’s employees were laid off so
                          I’m not sure how much time they’ll need to get records
   28                     together. I’m working off of the information I received
        1866244.2
                                                     -2-              Case No. 2:19-CV-10806-DSF-MAA
                    PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
                                      REINSTATEMENT OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 97 Filed 08/23/21 Page 7 of 18 Page ID #:2124




    1                     last summer (most or all of which info you already have
                          through the submissions we made to the Court).
    2
    3 See Declaration of George B. A. Laiolo (“Laiolo Decl.”), ¶ 3, Ex. 1.
    4               By March 2021, the relationship between RageOn and Krilivsky, on the one
    5 hand, and those Defendants’ attorneys, Blank Rome, LLP (“Blank Rome”), on the
    6 other, had become strained. See Dkt. No. 92-2. So strained, in fact, that Blank Rome
    7 moved to withdraw as counsel for both Defendants on May 12, 2021. See Dkt. No.
    8 92-1. The bases for Blank Rome’s motion to withdraw were “Defendants’ unilateral
    9 actions to proceed with an assignment for the benefit of creditors and liquidation
   10 without informing Blank Rome in advance, failing to communicate with Blank
   11 Rome for long periods of time, and Defendants’ failure to pay outstanding and
   12 overdue attorney’s fees and costs balances after repeated notice.” Id. at 1.
   13               The Court granted Blank Rome’s motion to withdraw contingent on Blank
   14 Rome’s counsel, Arash Beral (“Beral”), further filing and serving on RageOn and
   15 Krilivsky a Declaration (the “Beral Decl.”) informing them of their ongoing duties
   16 to the Court and Plaintiff’s counsel, as well as other facts pertinent to the
   17 progression of this case. Dkt. No. 94. Specifically, the Court required the Beral
   18 Decl.:
   19                    set forth the Defendants’ current address and telephone numbers,
   20                     recently verified as accurate by the withdrawing counsel (id. at 1);
   21                    inform the Defendants that the stated address will be the address to
   22                     which all future documents will be served or sent until changed by
   23                     appropriate notice or substitution of attorney (id. at 1);
   24                    inform the defendants of all future dates now set in the action,
   25                     including dates relating to any pending discovery obligations (id. at 2);
   26                    inform Krilivsky that any individual appearing pro se will be required
   27                     to comply with the Court’s standing orders, the Central District’s local
   28                     rules, the Federal Rules of Civil Procedure and all other Federal Rules
        1866244.2
                                                       -3-              Case No. 2:19-CV-10806-DSF-MAA
                    PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
                                      REINSTATEMENT OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 97 Filed 08/23/21 Page 8 of 18 Page ID #:2125




    1               (id.);
    2              inform RageOn that it cannot appear without counsel (id. at 2), and that
    3               if RageOn failed to appear through counsel by June 28, 2021, the Court
    4               would strike RageOn’s answer (id. at 3).
    5 Beral filed and served the Beral Decl. by mail and email on Defendants on June 3,
    6 2021. Dkt. No. 95, ¶¶ 2–4, 9. The June 28, 2021 deadline for RageOn to appear
    7 through an attorney has elapsed, and Krilivsky has failed to appoint any replacement
    8 counsel for his corporation or make any appearance pro se.
    9        On May 21, 2021, while Blank Rome’s motion to withdraw was pending,
   10 counsel for Atari served objections and responses to RageOn’s first sets of
   11 interrogatories and requests for production on Beral via email. See Laiolo Decl., ¶ 4.
   12 Having been explicitly instructed by Beral to include Krilivsky on all case-related
   13 communications, counsel for Atari CC’d Krilivsky at his email address
   14 “mike@rageon.com” on their service email. Id. On the same day, Krilivsky replied
   15 to counsel for Atari’s service of discovery responses, CC’ing Beral, asking “What
   16 does this mean exactly?” Id. at ¶ 5. Counsel for Atari then replied to Krilivsky,
   17 again CC’ing Beral, “We are not your attorneys and cannot provide you legal
   18 advice. We represent Atari Interactive, Inc. in its claims against RageOn and
   19 yourself in your individual capacity, and are in an adversarial position against you.
   20 If you have questions, I would suggest you engage counsel.” Id. at Ex. 2.
   21        B.     Krilivsky fails to attend his deposition.
   22        On July 7, 2021, Atari served Krilivsky with the Notice of Deposition of
   23 Michael Krilivsky (“Notice of Deposition”), setting Krilivsky’s deposition for July
   24 14, 2021, via Zoom. Id. at ¶ 6, Ex. 3. Atari served the Notice of Deposition via
   25 overnight mail to 4481 Shirley Drive, Cleveland, OH 44121—identified in the Beral
   26 Decl. (at Dkt. No. 95, ¶ 2) as “the last known mailing address of Defendants.”
   27 Laiolo Decl., ¶ 7. Atari also served the Notice of Deposition via email on July 7,
   28 2021, to mike@rageon.com, which Beral listed as his primary means of
      1866244.2
                                           -4-                Case No. 2:19-CV-10806-DSF-MAA
              PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
                                REINSTATEMENT OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 97 Filed 08/23/21 Page 9 of 18 Page ID #:2126




    1 communication with Krilivsky in the Beral Decl. Dkt. No, 95, ¶ 2; Laiolo Decl. ¶ 7.
    2         To mitigate any potential confusion Krilivsky might have regarding the
    3 Notice of Deposition, counsel for Atari sent an additional email to
    4 mike@rageon.com on July 7, 2021, attaching the Notice of Deposition and stating:
    5               Hi Mike, You were just served by Ana Porcellino [Atari’s
                    counsel’s assistant] with the attached Notice of Deposition
    6               of Michael Krilivsky. We have also set out a copy of the
                    Notice for service via overnight mail. As stated in the
    7               Notice, Atari intends to take your deposition on July 14,
                    2021 beginning at 11:00 AM EST via Zoom. Please
    8               confirm that you will attend this deposition.”
    9 Id. at ¶ 8, Ex. 4. Having not received any response, counsel for Atari placed a call to
   10 the number identified as Krilivsky’s in the Beral Decl. on July 9, 2021 (Dkt. No. 95,
   11 ¶ 2). Laiolo Decl., ¶ 9. Counsel for Atari heard no rings, and instantly received an
   12 automated message stating, “I’m sorry, but the person you called has a voicemail
   13 box that has not been set up yet.” Id.
   14         On July 11, 2021, counsel for Atari received an email from
   15 postmaster@bgrfirm.com indicating that the email counsel for Atari sent to
   16 mike@rageon.com—the only email address for Krilivsky listed in the Beral Decl.
   17 (and also the email listed on Krilivsky’s Instagram (see Laiolo Decl. ¶ 16, Ex. 8))—
   18 could not be delivered. Id. at ¶ 10. The notification’s stated reason for the delivery
   19 failure was “recipient server unavailable or busy.” Id. at Ex. 5. Counsel for Atari
   20 placed another call to the same number one to two days before the July 14, 2021
   21 deposition, and received the same automated message described in the paragraph
   22 above. Laiolo Decl., ¶ 11.
   23         On July 14, 2021, counsel for Atari logged onto the Veritext platform to take
   24 Krilivsky’s deposition. Id. at ¶ 12. After waiting for Krilivsky to appear for roughly
   25 22 minutes to no avail, counsel for Atari concluded the deposition. Id. at Ex. 6. At
   26 no point during or after the deposition did Krilivsky attempt to contact counsel for
   27 Atari by any means of communication. Id. at ¶ 12. Having received no
   28 correspondence from Krilivsky, counsel for Atari placed another call to his phone
      1866244.2
                                             -5-               Case No. 2:19-CV-10806-DSF-MAA
              PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
                                REINSTATEMENT OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 97 Filed 08/23/21 Page 10 of 18 Page ID #:2127




     1 on July 29, 2021, and received the same automated voice message described above.
     2 Id. at ¶ 13.
     3         C.     Between being informed of his counsel’s withdrawal and missing
     4                his deposition, Krilivsky was traveling between sunny paradises
     5                and partying while RageOn collapsed.
     6         Though Krilivsky has not responded to this Court’s May 28, 2021 Order or
     7 service of the Notice of Deposition, he has remained highly active on the Instagram
     8 social media platform, where he has posted countless videos and photographs under
     9 the username “mdadk.” See Laiolo Decl., ¶¶ 15–17. He makes frequent use of the
    10 Instagram feature known as “Stories Highlights,” which allows users to pin videos
    11 and photographs within themed collections or categories to their profile for as long
    12 as they prefer. Id. at ¶ 17, Ex. 9. Photos and videos posted in Stories Highlights
    13 contain timestamps showing when they were originally uploaded to the user’s
    14 Stories Highlights in the top left corner of the photo or video. Id. at ¶ 17. The
    15 timestamps show, in approximate days, weeks, or months before the date the Stories
    16 Highlights are viewed, when the Stories Highlights were originally uploaded. Id.
    17         Around the time Defendants’ former counsel served the Beral Decl. on June
    18 3, 2021, Krilivsky was enjoying ritzy hotels, nightclubs, and penthouses in Miami,
    19 Florida. See Laiolo Decl. at ¶ 20a, Ex. 10. After his South Beach jaunt, he headed
    20 further south to Tulum, Mexico, where he and members of his latest business
    21 venture, “Creatify,” commemorated their trip by howling at the moon. Id. at ¶ 20b,
    22 Exs. 11–12. One of his weeks-long journey to Mexico’s featured locales was
    23 Tulum’s “Temple of Light”—an upscale property with a sizable swimming pool
    24 with picturesque views of the Caribbean—where Krilivsky hosted a dinner for
    25 twenty-five guests. Id. at ¶ 20c, Ex. 13.
    26         After his trip to Tulum, Krilivsky returned to the United States where he
    27 hobnobbed with a potential Creatify investor while perusing that potential investor’s
    28 fleet of luxury cars. Id. at ¶ 20b, Ex. 11. Close in time to his noticed July 14, 2021
       1866244.2
                                                   -6-               Case No. 2:19-CV-10806-DSF-MAA
               PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
                                 REINSTATEMENT OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 97 Filed 08/23/21 Page 11 of 18 Page ID #:2128




     1 deposition, Krilivsky was “behind the scenes” filming a program called “Office
     2 Hours” for the Bloomberg outlet, enthusiastically reporting to his Instagram
     3 followers the many celebrities joining him on the program. Id. at ¶ 20b, Ex. 11.
     4 Mere days before his deposition date, Krilivsky enjoyed front row seats at a Major
     5 League Baseball game between the Baltimore Orioles and the Chicago White Sox.
     6 Id. at ¶ 20f, Exs. 16–17. On August 1, 2021, Krilivsky was out of the country
     7 again—in Cuba. Id. at ¶ 20g, Ex. 18.
     8         D.    Like before, Krilivsky contacts a lawyer at the eleventh hour after
     9               Atari has already been prejudiced.
    10         Only after failing to appear for his deposition, after the discovery cut-off
    11 passed, and after Atari met and conferred with Krilivsky concerning this motion
    12 pursuant to Local Rule 7-3, did Krilivsky apparently decide to contact a lawyer.
    13 Laiolo Decl., ¶¶ 21–23. In this regard, an attorney purporting to represent Krilivsky,
    14 but who has to date not appeared in this action, advised Krilivsky would now agree
    15 to schedule his deposition. Id. at ¶ 23, Ex. 20. Atari will serve that attorney with this
    16 motion in the event Krilivsky has any opposition to the arguments made herein. Id.
    17 III.    ARGUMENT
    18         The Court can enter the default of a party when that party “has failed to plead
    19 or otherwise defend” against a complaint. Fed. R. Civ. P. 55(a). Although Rule
    20 55(a) contemplates that entry of default is a ministerial step to be performed by the
    21 clerk of court, district judges possess the inherent power to enter default when a
    22 defendant has failed to defend against an action. City of N.Y. v. Mickalis Pawn Shop,
    23 LLC, 645 F.3d 114, 128 (2d Cir. 2011). District judges can wield their power to
    24 enter default when a party fails to comply with a court order to appear through
    25 counsel. See Ringgold Corp. v. Worrall, 880 F.2d 1138, 1142 (9th Cir. 1989)
    26 (upholding default against parties who failed to retain new counsel or otherwise
    27 appear after their prior counsel withdrew from representation); Eagle Assocs. v.
    28 Bank of Montreal, 926 F.2d 1305, 1310 (2d Cir. 1991) (affirming default against a
       1866244.2
                                              -7-              Case No. 2:19-CV-10806-DSF-MAA
               PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
                                 REINSTATEMENT OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 97 Filed 08/23/21 Page 12 of 18 Page ID #:2129




     1 party who failed to adhere to a court order to appear through counsel and finding
     2 that “[s]uch cavalier disregard for a court order is a failure, under Rule 55(a), to
     3 ‘otherwise defend’”) (internal citations omitted). Default is additionally authorized
     4 as a sanction for a party’s failure to attend that party’s own deposition. See Fed. R.
     5 Civ. P. 37(d)(3); 37(b)(2)(A)(vi).
     6         A.    The Court Should Enter the Default of RageOn.
     7         This Court warned RageOn that if RageOn did not appear through counsel by
     8 June 28, 2021, the Court would strike RageOn’s answer. See Dkt. No. 94. RageOn’s
     9 former attorney, Beral, further relayed the substance of the Court’s Order and
    10 RageOn’s responsibilities in this litigation to RageOn by sending multiple emails to
    11 Krilivsky and multiple mailings to each of RageOn’s mailing addresses. Dkt. No.
    12 95, ¶¶ 4–5. That June 28 deadline has long since passed, and RageOn has refused to
    13 abide it. RageOn’s answer is presumed stricken, and the entity has thereby failed to
    14 respond to Plaintiff’s First Amended Complaint (Dkt. No. 72). This failure alone is
    15 sufficient under Federal Rule of Civil Procedure 55(a) for entry of default against
    16 RageOn.
    17         RageOn is additionally out of compliance with Local Rule 83-2.2.2. That rule
    18 specifies that “[o]nly individuals may represent themselves pro se. No organization
    19 or entity of any other kind (including corporations, limited liability corporations,
    20 partnerships, limited liability partnerships, unincorporated associations, trusts) may
    21 appear in any action or proceeding unless represented by an attorney permitted to
    22 practice before this Court.” Beral informed RageOn of the consequences of violating
    23 this rule, including that its answer would be stricken if it did not appear by counsel
    24 by June 28, 2021. Dkt. No. 95, ¶¶ 6–7. Plus, the Local Rules explicitly provide for
    25 entering the default of parties like RageOn who disobey them (see L.R. 83-2.2.4).
    26         Aside from the striking of RageOn’s answer and RageOn’s violations of the
    27 Local Rules, it has also demonstrated an outright refusal to defend against Atari’s
    28 suit in any capacity. The company is in arrears—having refused to pay any of its
       1866244.2
                                                -8-            Case No. 2:19-CV-10806-DSF-MAA
               PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
                                 REINSTATEMENT OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 97 Filed 08/23/21 Page 13 of 18 Page ID #:2130




     1 outstanding fees to its former counsel, and having assigned all of its assets to an
     2 entity known as Gerathen, LLC pursuant to an assignment for the benefit of
     3 creditors. See Dkt. No. 92-1, 3–4. This course of action constitutes “evidence that
     4 Defendant . . . will be unable to satisfy a judgment, or will otherwise improperly
     5 prevent Plaintiff from recovering[,]” which the Court found lacking when it set
     6 aside the original default against RageOn. See Dkt. No. 71, 12.
     7         RageOn was warned by this Court and its former attorney of its responsibility
     8 to litigate this case in a timely, responsive manner. RageOn ignored these warnings,
     9 and the Court should enter its default accordingly. Moreover, given the history of
    10 this case, and RageOn’s repeated deception of the Court, the court should further
    11 reinstate the default judgment previously entered against RageOn (Dkt. No. 16).
    12         B.    The Court Should Enter the Default of Krilivsky.
    13         When this Court ordered the original default entered against RageOn set
    14 aside, it noted that at the time of the Court’s order, “Plaintiff [had] not provided any
    15 evidence that Defendant will dissipate and hide its assets, will be unable to satisfy a
    16 judgment, or will otherwise improperly prevent Plaintiff from recovering.” Dkt.
    17 Nos. 71, 12. Since that order came down, however, Krilivsky and his company,
    18 RageOn, have done all of the above.
    19         First, Krilivsky failed to attend his duly-noticed deposition. Even though
    20 Atari served the Notice of Deposition on Krilivsky by overnight mail to his last
    21 known mailing address, provided a courtesy copy via email, and attempted to call
    22 his last-known telephone number on multiple occasions prior to the date of
    23 deposition, he failed to respond in any way. See Laiolo Decl., ¶¶ 6–12; Beral Decl.,
    24 ¶ 2. The email address that served as Krilivsky and his prior counsel’s “primary
    25 means of communication” (see Beral Decl., ¶ 2) seems to have been deactivated or
    26 shut down despite Krilivsky having used that email to communicate with counsel for
    27 Atari just one month before Atari noticed his deposition. See Laiolo Decl., ¶ 5, 10.
    28 Krilivsky further set his phone to silence calls from numbers not already stored as
       1866244.2
                                                 -9-             Case No. 2:19-CV-10806-DSF-MAA
               PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
                                 REINSTATEMENT OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 97 Filed 08/23/21 Page 14 of 18 Page ID #:2131




     1 contacts, cutting off yet another avenue of communication for counsel for Atari. Id.,
     2 ¶ 22.
     3         Next, Krilivsky violated this District’s Local Rules. Despite being informed
     4 by his former attorney that he would “be required to comply with this Court’s
     5 standing orders, this District’s Local Rules, the Federal Rules of Civil Procedure and
     6 all other Federal Rules” (Beral Decl., ¶ 6), Krilivsky has run afoul of Local Rules
     7 83-2.2.1 and 83-2.3.3 by failing to make any appearance pro se since his former
     8 attorney has withdrawn. Krilivsky’s failure to attend his deposition is also a
     9 violation of Local Rule 83-2.2.3, which requires that any person appearing pro se
    10 comply with the Local Rules, as well as the Federal Rules of Civil Procedure,
    11 including Rules 30(a), 30(b), 37(d), and 37(b)(2)(A)(vi), which collectively
    12 authorize the sanction of default against a party who fails to attend its own
    13 deposition. Local Rule 83-2.2.4 also independently authorizes default against a party
    14 like Krilivsky who violates either the Federal Rules or the Local Rules, let alone
    15 both simultaneously.
    16         Finally, ever since this Court gave his company a second chance by setting
    17 aside the original default, Krilivsky has engaged in behavior indicative of abject
    18 refusal to defend this case. His Instagram profile sheds light on the activities with
    19 which he busied himself as opposed to securing counsel for himself or RageOn,
    20 appearing pro se, attending his deposition, or otherwise cooperating or
    21 communicating with Atari. Around the time his former counsel served the Beral
    22 Decl. informing Krilivsky of his fast-approaching responsibilities and the
    23 consequences of failing to tackle them, Krilivsky was traveling in Miami, Florida,
    24 staying at lavish hotels and rubbing elbows in penthouses and nightclubs. See Laiolo
    25 Decl., ¶ 20a. Immediately following his trip to Miami, he took members of his latest
    26 venture, “Creatify,” to Tulum, Mexico, where he and his guests spent weeks in
    27 lavish ocean-side accommodations. See id. at ¶¶ 20b–20e. Mere days before the date
    28 set for his deposition, Krilivsky could be seen courting wealthy potential “Creatify”
       1866244.2
                                                 -10-             Case No. 2:19-CV-10806-DSF-MAA
               PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
                                 REINSTATEMENT OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 97 Filed 08/23/21 Page 15 of 18 Page ID #:2132




     1 investors and plugging his new enterprise in Los Angeles interviews on one day, and
     2 treating himself to front row seats across the country at an Orioles–White Sox game
     3 on another. See id. at ¶¶ 20b–20f.1
     4               Krilivsky treated himself to such extravagant recreation even though RageOn
     5 seemingly sold off all of its remaining assets and intellectual property to creditors
     6 without informing its former lawyers, Atari, or this Court. See Dkt. 92-1, 3–4. But
     7 while RageOn is failing, Krilivsky individually seems to be finding success with
     8 “Creatify,” which was purportedly “just accepted to the number one B to B
     9 enterprise accelerator . . . Alchemist Accelerator . . . the most prominent, MIT-
    10 ranked, $1.2 billion dollars in funding, um, accelerator in existence.” Laiolo Decl., ¶
    11 20e. Perhaps Krilivsky fueled his new business in part with the $900k in levied
    12 funds with which he was earlier reunited.
    13               Krilivsky’s last-ditch effort to hire counsel to attempt to avoid default does
    14 not obviate his rule violations or the prejudice they inflicted on Atari. Though his
    15 new counsel has purportedly been retained to “help him through the deposition
    16 process,” Krilivsky prevented Atari from taking his deposition when he refused to
    17 attend it, and failed to communicate with Atari in any manner prior to the discovery
    18 cut-off. Laiolo Decl., ¶¶ 12, 21, 23, Ex. 20. Given Krilivsky’s pattern, his last-
    19 minute hiring of counsel should not be seen to indicate a serious willingness to
    20 litigate this case. Atari has already been severely prejudiced by Krilivsky’s actions,
    21 and should not be required to restart this case at this late date. Unfortunately,
    22 RageOn’s implosion and Krilivsky’s life of world-traveling luxury evidence that
    23
         1
    24       After failing to appear for his deposition, and after the discovery cut-off had
         passed, Krilivsky e-mailed counsel for Atari from a new e-mail account to discuss
    25   settlement. Atari is cautious not to disclose confidential settlement communications,
    26   but no settlement was reached. Laiolo Decl. at ¶ 21. This motion will be served on
         Krilivsky both at the address and email provided by his previous counsel, but also to
    27   the new email from which Atari most recently received correspondence from
    28   Krilivsky, and Krilivsky’s new counsel. Id., ¶ 23.
         1866244.2
                                                         -11-             Case No. 2:19-CV-10806-DSF-MAA
                     PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
                                       REINSTATEMENT OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 97 Filed 08/23/21 Page 16 of 18 Page ID #:2133




     1 Krilivsky has indeed “dissipated” and “is hiding his assets.” Dkt. 71, 12.
     2 IV.           CONCLUSION
     3               For the reasons set forth above, Atari respectfully requests the Court grant the
     4 Motion.
     5
     6 DATED: August 23, 2021                       BROWNE GEORGE ROSS
                                                    O’BRIEN ANNAGUEY & ELLIS LLP
     7
                                                       Keith J. Wesley
     8                                                 Matthew L. Venezia
                                                       George B. A. Laiolo
     9
    10
                                                    By:        /s/ George B. A. Laiolo
    11
                                                         George B. A. Laiolo
    12                                              Attorneys for Plaintiff Atari Interactive, Inc.
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         1866244.2
                                                         -12-             Case No. 2:19-CV-10806-DSF-MAA
                     PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
                                       REINSTATEMENT OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 97 Filed 08/23/21 Page 17 of 18 Page ID #:2134




     1                                       PROOF OF SERVICE
     2                    Atari Interactive, Inc. v. Rageon, Inc., et al.
            USDC, Central District of California - Case No.: 2:19-CV-10806-DSF-MAA
     3
         STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
     4
              At the time of service, I was over 18 years of age and not a party to this
     5 action. I am employed in the County of Los Angeles, State of California. My
       business address is 2121 Avenue of the Stars, Suite 2800, Los Angeles, CA 90067.
     6
              On August 23, 2021, I served true copies of the following document(s)
     7 described as PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION
       FOR ENTRY OF DEFAULT AND REINSTATEMENT OF DEFAULT
     8 JUDGMENT; SUPPORTING MEMORANDUM OF POINTS AND
       AUTHORITIES on the interested parties in this action as follows:
     9
                                SEE ATTACHED SERVICE LIST
    10
              BY E-MAIL OR ELECTRONIC TRANSMISSION: On August 23, 2021,
    11 based on a court order or an agreement of the parties to accept service by e-mail or
       electronic transmission, I caused the document(s) to be sent from e-mail address
    12 aporcellino@bgrfirm.com to the persons at the e-mail addresses listed in the Service
       List. I did not receive, within a reasonable time after the transmission, any
    13 electronic message or other indication that the transmission was unsuccessful.
    14        BY OVERNIGHT DELIVERY: I enclosed said document(s) in an
       envelope or package provided by the overnight service carrier and addressed to the
    15 persons at the addresses listed in the Service List. I placed the envelope or package
       for collection and overnight delivery at an office or a regularly utilized drop box of
    16 the overnight service carrier or delivered such document(s) to a courier or driver
       authorized by the overnight service carrier to receive documents.
    17
              I declare under penalty of perjury under the laws of the United States of
    18 America that the foregoing is true and correct and that I am employed in the office
       of a member of the bar of this Court at whose direction the service was made.
    19
              Executed on August 23, 2021, at Los Angeles, California.
    20
    21
                                                               /s/ Ana Z. Porcellino
    22                                                    Ana Z. Porcellino
    23
    24
    25
    26
    27
    28
         1866244.2
                                                         -13-             Case No. 2:19-CV-10806-DSF-MAA
                     PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
                                       REINSTATEMENT OF DEFAULT JUDGMENT
Case 2:19-cv-10806-DSF-MAA Document 97 Filed 08/23/21 Page 18 of 18 Page ID #:2135




     1                                           SERVICE LIST
     2                     Atari Interactive, Inc. v. Rageon, Inc., et al.
            USDC, Central District of California - Case No.: 2:19-CV-10806-DSF-MAA
     3
       Michael Krilivsky                                  Defendants In Pro Per:
     4 Rageon, Inc.                                       Michael Krilivsky and Rageon, Inc.
       4481 Shirley Drive                                 (Via email & overnight)
     5 Cleveland, OH 44121
       Tel:     (617)633-0544
     6 Email: mike@rageon.com
                michaelkrilivsky@gmail.com
     7
     8 William L. Buus
       858 S. Coast Drive, Suite 385
                                                          Attorneys for Defendant:
                                                          Michael Krilivsky
     9 Costa Mesa, CA 92626
       Tel: (949)825-6140
                                                          (Via email only)

    10 Fax:  (949)825-6141
       Email: wbuus@shifferbuus.com
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
         1866244.2
                                                         -14-             Case No. 2:19-CV-10806-DSF-MAA
                     PLAINTIFF ATARI INTERACTIVE, INC.’S APPLICATION FOR ENTRY OF DEFAULT AND
                                       REINSTATEMENT OF DEFAULT JUDGMENT
